Name: Commission Regulation (EEC) No 4179/88 of 30 December 1988 amending Regulation (EEC) No 4123/87 fixing, for the 1988 fishing year, the overall foreseeable level of imports for the products subject to the Supplementary Trade Mechanism in the fisheries sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 367/72 Official Journal of the European Communities 31 . 12. 88 COMMISSION REGULATION (EEC) No 4179/88 of 30 December 1988 amending Regulation (EEC) No 4123/87 fixing, for the 1988 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 361 thereof, Whereas Commission Regulation (EEC) No 4123/87 0, as amended by Regulation 3408/88 (2), has fixed for certain fishery products the overall foreseeable level of imports for the 1988 fishing year ; whereas this foreseeable level includes, for each product in question, an annual quota for imports from third countries ; Whereas, as regards Portugal the quota for frozen hake of the genus Merluccius spp., initially laid down for the 1988 marketing year by Commission Regulation (EEC) No 4122/87 (3), has been increased by 6 100 tonnes by Regulation (EEC) No 4178/88 (4); whereas it is consequently appropriate to adapt for that Member State the overall foreseeable level of imports of the product in question , set out in Regulation (EEC) No 4123/87 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management in Article 1 The Annex to Regulation (EEC) No 4123/88 is hereby amended as follows : In the table in part B 1 , ' 13 783' for the overall level of imports of frozen hake of the genus Merluccius spp. falling within CN codes ex 0303 78 10 and ex 0304 90 47 is replaced by ' 19 883 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 386, 31 . 12 . 1987, p. 27 . (2) OJ No L 299, 1 . 11 . 1988, p. 62 . 0 OJ No L 386, 31 . 12. 1987, p. 24 . (4) See oaee 71 of this Official Journal .